UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                        5/25/2021
SHOMARI E. NORMAN,                                        :
                                                          :
                                        Plaintiff,        :
                                                          :      20-CV-5560 (VSB)
                      - against -                         :
                                                          :           ORDER
                                                          :
CITY OF NEW YORK, LEITH CHRYSLER :
JEEP, NYCPD COMMISSIONER DERMOT :
SHEA,                                                     :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the May 21, 2021 letter motion of Defendants City of New York

(“City”) and NYCPD Commissioner Dermot Shea (“Shea”) (collectively, “City Defendants”)

responding to Plaintiff’s discovery requests contained in emails forwarded to the Court between

May 6, 2021 and May 9, 2021 and requesting various extensions of time to respond to Plaintiff’s

discovery requests. (Doc. 59.) The City Defendants request a thirty-day extension of time from

March 21, 2021 to June 20, 2021 to provide Plaintiff with: (1) the outcome or results of their

search for Body Worn Camera Footage recorded by any NYPD officers that might have

responded to Plaintiff’s 911 call on March 5, 2018 and (2) the results of their search regarding

the identities of any officers who might have arrived at the scene on March 5, 2018. The City

Defendants’ request is hereby GRANTED.

        IT IS FURTHER ORDERED THAT, by on or before June 21, 2021, Plaintiff is directed

to provide Defendants with the documents that the City Defendants requested during Plaintiff’s

March 29, 2021 deposition, namely: (1) all letters that Plaintiff stated he mailed to the “Mayor’s
Office, Governor’s Office” and any responses he received; (2) all letters Plaintiff mailed to Jeep

Capital regarding the repossession and sale of his vehicle; (3) receipts regarding the amount of

money that Plaintiff testified that he spent on public transportation following the repossession of

his car. To the extent that Plaintiff is not in possession of or unable to produce any or all of these

documents, Plaintiff shall provide Defendants a formal letter response to their document requests

by on or before June 21, 2021 explaining why he is unable to produce any or all of the requested

documents.

        IT IS FURTHER ORDERED THAT, by on or before June 21, 2021, Plaintiff shall return

to the City Defendants a signed and notarized copy of his deposition transcript indicating that his

deposition testimony is accurate. To the extent that Plaintiff finds portions of his testimony are

either inaccurate, or were inaccurately transcribed, Plaintiff shall complete the Errata sheet in his

deposition transcript located at page ninety-five (95) and indicate any inconsistences in his

deposition testimony.

        IT IS FURTHER ORDERED THAT the Clerk of the Court is directed to terminate the

open motion at Document 59. The Clerk of Court is also respectfully directed to mail a copy of

this Order to pro se Plaintiff.

SO ORDERED.

 Dated:          May 25, 2021
                 New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
